PER CURIAM.
The defendant appeals from an order denying defendant’s motion to open a default and to set aside a judgment entered against the defendant. The pleadings are verified. The answer denies the making of the lease set forth in the complaint, or that anything is due as rent from plaintiff to defendant, sets up an affirmative defense of constructive eviction by reason of the plaintiff having rendered the premises uninhabitable, and sets up a counterclaim for damages by reason of such constructive eviction.
On the first day set for trial, the defendant was ready with a large number of witnesses, but the case was not reached. On the subsequent adjourned day, owing to the serious illness of defendant’s wife, a material and necessary witness, an adjournment was taken. On the next trial day, defendant’s wife was still ill, being about to be confined with *606child. Under these circumstances, a further application was made for an adjournment, but it was denied. The defendant made application for a 90-day adjournment, and offered a sufficient bond, under section 194 of the Municipal Court Act (Laws 1902, c. 580). The application was denied. Facts were presented to the court which furnished proper ground for an adjournment, and the default should not have been allowed under the circumstances. The motion to open the default should have been granted, without costs.
Order reversed, judgment vacated, and motion granted, without costs of motion or of appeal to either party.